Exhibit 10.23.
Officer Compensation Continuation Agreement

REPUBLIC BANCORP, INC
REPUBLIC BANK & TRUST COMPANY

OFFICER COMPENSATION CONTINUATION AGREEMENT

             This Agreement  dated as of the 15th day of June, 2001 (the
"Agreement") is made by and between Republic Bancorp, Inc., a Kentucky
corporation (the "Company"), and Kevin Sipes (the "Executive"), who is presently
Chief Financial Officer of Republic Bank & Trust Company (the "Bank") in
consideration of the mutual covenants herein contained and in further
consideration of services performed and to be performed by the Executive for the
Company and/or its subsidiaries.  As of the date of this Agreement, Bank is a
wholly-owned subsidiary of the Company.  The Bank joins in this Agreement to
further accomplish the terms and objectives of this Agreement.
Recitals

             A.         The Company considers the establishment and maintenance
of sound and vital management of the Company and its subsidiaries to be
essential to protecting and enhancing the best interests of the Company and its
shareholders.

             B.          The Company recognizes that, as is the case with many
bank holding companies, the possibility of a change of control may exist.  Such
possibility, and the uncertainty and questions which it may raise among
management of the Company and its subsidiaries may result in the departure or
distraction of key members of management to the detriment of the Company's
shareholders.

             C.          The Company's Board of Directors has determined that
appropriate steps should be taken to encourage key members of management of the
Company and its subsidiaries, such as the Executive, to remain in the employ of
the Company and/or its subsidiaries and perform their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change of control of the Company.

             NOW, THEREFORE, in consideration of the foregoing and of the
covenants herein contained, the parties hereto agree as follows:


Section 1 — Definitions

For purposes of this Agreement, the following words and terms shall have the
following meanings:

             1.1        Termination by the Bank of the Executive's employment
for "Cause" shall mean termination upon (A) the willful and continued failure by
the Executive substantially to perform the Executive's duties with the Bank
(other than any such failure resulting from Disability or temporary incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to the Executive by the Board of Directors of the Bank
(the "Bank Board"), which demand specifically identifies the manner in which the
Bank Board believes that the Executive has not substantially performed his
duties; or (B) the willful engaging by the Executive in gross misconduct
materially and demonstrably injurious to the Bank or the Company.  For purposes
of this definition, no act, or failure to act, on the Executive's part shall be
considered "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's action or omission
was in the best interests of the Bank or the Company.

             1.2        A "Change in Control" of the Company shall mean (i) an
event or series of events which have the effect of any "person" as such term is
used in Section 13(d) and 14(d) of the Exchange Act, becoming the "beneficial
owner" as defined in Rule 13d-3 under the Exchange Act, directly or indi­rectly,
of securities of the Company or the Bank repre­senting a greater percentage of
the combined voting power of the Company's or Bank's then outstanding stock,
than the Trager Family Members as a group; (ii) an event or series of events
which have the effect of decreasing the Trager Family Members' percentage
ownership of the combined voting power of the Company's or Bank's then
outstanding stock to less than 25%;  (ii) any person (including the Company or
the Bank) publicly announces an intention to take or to con­sider taking actions
which have consummated would constitute a Change in Con­trol, or (iii) the
Company Board adopts a resolu­tion to the effect that a Potential Change in
Control for purposes of this Plan has occurred.  For purposes of this paragraph,
"Trager Family Member" shall mean Bernard M. Trager, Jean S. Trager and any of
their lineal descendants, and any corporation, partnership, limited liability
company or trust the majority owners or beneficiaries of which are directly or
indirectly through another entity Bernard M. Trager, Jean S. Trager, or one or
more of their lineal descendants.

             1.3        "Compensation" shall mean the Executive's annual base
salary at the greater of (A) the highest rate in effect at any time during the
twelve months immediately preceding the applicable Date of Termination, or (B)
the rate in effect immediately prior to the applicable Change in Control.

             1.4        "Contract Period" shall mean the period defined in
Section 2 hereof.

             1.5        "Date of Termination" shall mean (A) if the Executive's
employment is terminated for Good Reason, as defined below, the date specified
in the Notice of Termination, as defined in this Section 1.8 below; and (B) if
the Executive's employment is terminated for any other reason, the date on which
a Notice of Termination is given; provided that, if within 30 days after any
Notice of Termination is given, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, by a binding and
final arbitration award or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been perfected).

             1.6        "Disability" shall mean a physical or mental incapacity
of the Executive which entitles the Executive to benefits under any long-term
disability plan or wage continuation plan applicable to him and maintained by
the Company as in effect immediately prior to the applicable Change in Control.


             1.7        "Good Reason" shall mean:

                           (a)         Without the Executive's express written
consent, the assignment to Executive of any duties inconsistent with, or the
reduction of powers or functions associated with, his positions, duties,
responsibilities and status with the Company immediately prior to a Change in
Control, or any removal of Executive from, or any failure to reelect Executive
to, any positions or offices Executive held immediately prior to a Potential
Change in Control, except in connection with the termination of Executive's
employment at death, for Cause or on account of Retirement or Disability
pursuant to the requirements of this Agreement;

                           (b)
                                        (i) the failure by the Company to
continue in effect any employee welfare or pension benefit plans within the
meaning of Sections 3(1) and 3(2) of the Employee Retirement Income Security Act
of 1974 (the "Plans"), in which Executive was participating immediately prior to
a Potential Change in Control (or substitute plans, programs or arrangements
providing Executive with substantially similar benefits),

                                        (ii) the taking of any action, or the
failure to take any action, by the Company which could (A) adversely affect
Executive's participation in, or materially reduce Executive's benefits under,
any of the Plans, (B) materially adversely affect the basis for computing
benefits under any of the Plans, or (C) deprive Executive of any material fringe
benefit enjoyed by Executive immediately prior to a Potential Change in Control,
or (iii) the failure by the Company to provide Executive with the number of paid
vacation days to which Executive was entitled immediately prior to a Potential
Change in Control in accordance with the Company's vacation policy applicable to
Executive then in effect;

except, in each case, in connection with the termination of Executive's
employment at death, for Cause or on account of Retirement or Disability
pursuant to the requirements of this Agreement;

                           (c)         the failure by the Company to obtain an
assumption of the obligations of the Company under this Agreement by any
successor to the Company;

                           (d)        a reduction by the Bank in the Executive's
base salary as in effect on the date hereof or as the same may be increased from
time to time, except as part of an across-the-board reduction of base salaries
applicable to all salaried employees of the Bank, provided the reduction (or
series of reductions) does not exceed 5% of the Executive's base salary prior to
such change;

                           (e)         the relocation of the Bank's principal
executive offices to a location outside the metropolitan Louisville area; or the
Company's requiring the Executive to be based anywhere other than in the
metropolitan Louisville area, except for required travel on the Bank's business
to an extent substantially consistent with similarly situated executives'
business travel obligations;

                           (f)         any purported termination of the
Executive's employment during the contract period which is not effected pursuant
to a Notice of Termination satisfying the requirements of Section 3 below; and
for purposes of this Agreement, no such purported termination shall be
effective.

             1.8        A "Notice of Termination" shall mean a notice, from the
Bank or from the Executive, which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated.

             1.9        "Plans" shall have the meaning given in Section 1.7(b).

             1.10      Any reference to "Subsidiaries" of the Company shall
include those subsidiaries owned by the Company directly or owned by the Company
indirectly through another company which is wholly-owned by the Company.

Section 2 — Application of Agreement

             This Agreement shall apply only to termination of employment of the
Executive during a period (the "Contract Period") commencing on the date
immediately preceding the date of a Change in Control and terminating on the
second anniversary of the date of that Change in Control; provided, however,
that each such Change in Control occurs during the period commencing as of
January 1, 2001 and terminating at midnight on December 31, 2004 or as further
extended pursuant to the following sentence.  At midnight on December 31, 2004,
and on each annual anniversary of that time and date thereafter, such latter
period shall be automatically extended for two additional years, unless on or
before such anniversary the Company notifies the Executive in writing that it
elects not to extend such period.  There is one Contract Period for each Change
in Control and there may be multiple Change(s) in Control.  With respect to a
termination pursuant to Section 3.2 only, the Contract Period shall also include
the period from and after a Potential Change in Control.  If a Potential Change
in Control occurs but a Change in Control does not follow within one year of the
Potential Change in Control, the Contract Period shall expire on the one year
anniversary of the Potential Change in Control.

Section 3 — Termination

             3.1        Procedure for Termination.      Any termination by the
Bank or by the Executive, pursuant to this Agreement, shall be communicated by
Notice of Termination to the other parties hereto.  The Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than 51% of the entire membership of the Board of
Directors of the Company (the "Company Board") at a meeting of the Company Board
called and held for that purpose (after reasonable notice to the Executive and
an opportunity for the Executive, together with his counsel, to be heard before
the Company Board), finding that in the good faith opinion of the Company Board,
the Executive was guilty of conduct set forth in Section 1.1 and specifying the
particulars thereof in detail.

             3.2        Termination for Cause or Before Contract Period.  Upon a
termination of the Executive's employment for Cause during the Contract Period,
the Executive shall have no right to receive any compensation or benefits
hereunder.  Upon a termination of the Executive's employment without Cause
during the Contract Period, the Executive shall be entitled to receive the
benefits provided in Section 3.4 hereof.  This Agreement shall not apply to, and
the Executive shall have no right to receive any compensation or benefits
hereunder in connection with, any termination of the Executive's employment by
the Company other than during a Contract Period, and Executive shall remain an
"at will" employee until a Contract Period begins.

             3.3        Termination for Good Reason.  During the Contract
Period, the Executive shall be entitled to terminate his employment with the
Company and, if such termination is for Good Reason, to receive the benefits
provided in Section 3.4 hereof.  The Executive shall give the Company Notice of
Termination of his employment pursuant to this Section 3.3, and termination of
the Executive's employment shall be effective five business days after the
Executive gives notice thereof to the Company.  This Agreement shall not apply
to, and the Executive shall have no right to receive any compensation or
benefits hereunder in connection with, any termination of the Executive's
employment by the Executive other than during a Contract Period.  This Agreement
shall not apply to, and the Executive shall have no right to receive any
compensation or benefits hereunder in connection with, a termination of the
Executive's employment on account of the Executive's death, whether or not
during the Contract Period.

             3.4        Compensation Upon Termination.  If during a Contract
Period the Executive's employment shall be terminated by the Bank other than
pursuant to death or for Cause, or if the Executive shall terminate his
employment for Good Reason, then the Company shall pay, or the Company shall
cause the Bank to pay, to the Executive as severance compensation in a lump sum
(discounted to present value using the interest rate applicable to a three year
certificate of deposit at Republic Bank & Trust Company) on the fifth day
following the Date of Termination:

(1)         the unpaid balance of the Executive's full base salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given; and

(2)         an amount equal to the Executive's Compensation, divided by 12 and
multiplied by the lesser of (i) the number of months remaining in the Contract
Period at the Date of Termination, and (ii) 24 (such multiple hereafter referred
to as the "Payment Period").

             In addition to the severance benefits set forth in (1) and (2) of
this Section 3.4, the Company shall, or the Company shall cause the Bank to:

(3)         pay all legal fees and expenses incurred by the Executive resulting
from termination (including all such fees and expenses, if any, incurred in
contesting any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement);

(4)         maintain in full force and effect, for the continued benefit of the
Executive for the shorter of (1) until the Executive's death (provided that
benefits payable to his beneficiaries shall not terminate upon his death), or
(2) with respect to any particular Plan, the date he is afforded a comparable
benefit at a comparable cost to the Executive by a subsequent employer, or (3)
the Payment Period, all Plans in which Executive was entitled to participate
immediately prior to the Change of Control (unless Plans generally available to
employees of the Bank have been modified since the Change in Control in which
case the Plans to be continued shall be those in effect at the Date of
Termination, at the level most comparable to that available to the Executive at
the Change in Control).  In the event that the Executive's participation in any
Plan of the Company is prohibited, the Company shall arrange to provide the
Executive with benefits substantially similar to those which the Executive is
entitled to receive under Plan, for such period.  At the end of the period of
coverage, the Executive shall have the option to have assigned to him at no cost
and with no apportionment of prepaid premiums, any assignable insurance policy
owned by the Bank or the Company relating specifically to the Executive; and

(5)         cause all stock options and stock appreciation rights and/or the
rights held by the Executive with respect to stock in the Company, immediately
prior to the termination, if not otherwise presently exercisable, to become
presently exercisable.

             3.5        Disability.                      If during the Contract
Period, the Executive's employment shall be terminated, either by the Bank orby
the Executive, due to the Executive's Disability, the Company shall pay the
Executive as severance compensation the same benefits as set forth in Section
3.4(1)-(5).

             3.6        No Mitigation.              The Executive shall not be
required to mitigate the amount of any payment provided for in this Section 3 by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Section 3 be reduced by any compensation earned by the
Executive as the result of employment by another employer after the Date of
Termination, or otherwise.

Section 4 — Miscellaneous

             4.1        Successors Shall Assume.       The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or the Bank, by agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company or the Bank would be required to
perform if no such succession had taken place.  Failure of the Company to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitled the Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled hereunder if the Executive terminated the Executive's employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.  As used in this Agreement, "Company" shall mean the Company as
defined in the preamble hereto and any successor to its business and/or assets
as aforesaid or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.  As used in this Agreement, "Bank" shall
mean the Bank as defined in the preamble hereto and any successor to its
business and/or assets as aforesaid or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.

             4.2        Binding Effect.              This Agreement shall inure
to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die while any amounts would
still be payable to the Executive hereunder if the Executive had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive's devisee, legatee,
or other designee or, if there be no such designee, to the Executive's estate.

             4.3        Reduction of Amounts Payable.          In no event shall
any amount payable under any provision of this Agreement equal or exceed an
amount which would cause the Company to forfeit, pursuant to Section 280G(a) of
the Internal Revenue Code of 1986, as amended, its deduction for any or all such
amounts payable.  Pursuant to this Section 4.3, the Company's Compensation
Committee has the power to reduce severance benefits payable under this
Agreement, if such benefits alone or in conjunction with termination benefits
provided under any other Company plan or program, would cause the Company to
forfeit otherwise deductible payments; provided, however that no benefits
payable under this Agreement shall be reduced pursuant to this Section 4.3 to
less than $1.00 below the amount of benefits which the Company can properly
deduct under Section 280G(a) of the Internal Revenue Code of 1986, as amended.

             4.4        Notice.              Any notice or request required or
permitted to be given under this Agreement shall be in writing and shall be
deemed sufficiently given for all purposes if mailed by certified mail, postage
prepaid and return receipt requested, addressed to the intended recipient at

                           (a)         the addresses set forth below:

                                        (i)          If to the Company:
                                                     Republic Bancorp, Inc.
                                                     601 W. Market St.
                                                     Louisville, Kentucky 40202

All notices to the Company shall be directed to the attention of the Chief
Executive Officer of the Company with a copy to the Secretary of the Company and
to the Secretary of the Bank.

                                        (ii)         If to the Bank:

                                                     Republic Bank & Trust
Company
                                                     601 W. Market Street
                                                     Louisville, Kentucky 40202
All notices to the Bank shall be directed to the attention of the Secretary of
the Bank with a copy to the Secretary of the Company.

                                        (iii)        If to the Executive:

                                                     Kevin Sipes
                                                     Republic Bancorp
                                                     601 West Market Street
                                                     Louisville, KY  40202

                           (b)        Such other address as any of the parties
shall specify by written notice to the other parties of this Agreement.

             4.5        Payment Obligations Absolute.  The Company's obligation
to pay the Executive the amounts provided for hereunder shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else, except with respect to tax
withholding required pursuant to Section 4.11.  All amounts payable by the
Company hereunder shall be paid without notice or demand.  Except as expressly
provided herein, the Company waives all rights which it may now have or may
hereafter have conferred upon it, by statute or otherwise, to amend, terminate,
cancel or rescind this Agreement in whole or in part.  Each and every payment
made hereunder by the Company shall be final and the Company shall not seek to
recover all or any part of such payment from the Executive or from whomsoever
may be entitled thereto, for any reason whatsoever.

             4.6        Modifications and Waivers.    No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer as may be specifically designated by the Board of Directors of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or any prior or
subsequent time.

             4.7        Entire Agreement.        No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

             4.8        Governing Law.            The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Kentucky.

             4.9        Validity.            The invalidity or unenforceability
of any provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

             4.10      Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

             4.11      Payroll and Withholding Taxes.  The Company may withhold
from any amounts payable to the Executive hereunder all federal, state, city or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation.

             IN WITNESS WHEREOF the parties hereto have executed this Agreement,
as of the day and year first above written.

    REPUBLIC BANCORP, INC.       /s/ Kevin Sipes    

--------------------------------------------------------------------------------

  By /s/ Steve Trager Executive    

--------------------------------------------------------------------------------

    Title: President      

--------------------------------------------------------------------------------

    Date: 6/22/01      

--------------------------------------------------------------------------------

                            REPUBLIC BANK & TRUST COMPANY                 By /s/
Steve Trager      

--------------------------------------------------------------------------------

    Title: CEO      

--------------------------------------------------------------------------------

    Date: 6/22/01      

--------------------------------------------------------------------------------

 

 